Citation Nr: 0520895	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  03-19 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel




INTRODUCTION

The veteran had more than nine years of active service, 
including a period of active duty from September 1958 to 
November 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas, which denied service connection for hearing loss 
and tinnitus.   

The veteran requested a travel board hearing but withdrew 
that request in a July 2003 correspondence.  

This claim was also developed on the matter of an increased 
compensable evaluation for scars and lesions of the forehead.  
Following a notice of disagreement filed in August 2002, a 
Decision Review Officer increased the evaluation to 30 
percent and a statement of the case was issued in June 2003.  
The veteran did not file an appeal and that matter is not 
ripe for appellate review.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  Chronic hearing loss was not manifested in service or for 
many years thereafter and a preponderance of the evidence is 
against a finding that the veteran's current hearing loss 
related to service.

3.  Tinnitus was not manifested in service or within one year 
of service discharge and a preponderance of the evidence is 
against a finding that the veteran's current tinnitus is 
related to service.

CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by service 
and sensorineural hearing loss may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in July 
2001 and May 2003.  Since these letters fully provided notice 
of elements (1), (2), (3), and (4) see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC), and the supplemental 
SOC (SSOC), he was provided with specific information as to 
why this particular claim was being denied, and of the 
evidence that was lacking.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159 in the June 2003 SOC.  

The Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  The veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the veteran in May 2003 was 
not given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the case was readjudicated and an SOC 
was provided to the veteran in June 2003.  

Service medical records, treatment records from Shreveport VA 
Medical Center (VAMC), records from ENT Group, and statements 
from the veteran's friends have been received and associated 
with the claims folder.  The veteran has not identified any 
outstanding medical records that would be pertinent to the 
claim on appeal.  VA afforded the veteran audiological 
examinations in July 2001 and November 2003.  Therefore, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. §  3.303(d) (2004).  Where 
the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and an organic disease of the nervous system becomes 
manifest to a degree of at least 10 percent within one year 
from the date of termination of service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such a disorder 
during the period of service. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107 (West 
2002).  

Service connection for hearing loss

The veteran indicates that was exposed to loud noise while on 
active duty which resulted in his current hearing loss.  
Though his military occupational specialty was as a cook, the 
veteran asserts that he actually worked as a stock room clerk 
supporting pilots and crews.  It was in this capacity that he 
was exposed to loud aircraft noise as he was often very close 
to the planes outside.  Two service acquaintances submitted 
statements, dated in May 2003, reflecting that the veteran's 
duties may have exposed him to greater acoustic trauma than 
others on the base.  Accordingly, the veteran seeks service 
connection for hearing loss.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004).

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service.  Id. at 159.  The Court explained that, when 
audiometric test results at the veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, the veteran may 
nevertheless establish service connection for a current 
hearing disability by submitting competent evidence that the 
current disability is causally related to service.  Id. at 
160.  The Court cited with approval a medical text, which 
states that the threshold for normal hearing is zero decibels 
to 20 decibels and higher threshold levels indicate some 
degree of hearing loss.  Id. at 157.

Service medical records are absent any complaints or 
treatment of hearing loss.  An October 1955 physical 
examination at enlistment revealed hearing of whispered voice 
of 15/15 bilaterally.  A hearing examination for discharge 
and reenlistment in September 1958 had the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
30
NR
60
LEFT
20
10
15
NR
40

(The Board notes that service department audiometric 
examinations prior to November 1, 1967, are assumed to be 
American Standards Association (ASA) units and have been 
converted to International Standards Organization (ISO) units 
for proper comparison.)  

The examination at service discharge noted that the veteran's 
ears were normal and no hearing loss was noted.  That 
examination also revealed the following audiological findings 
at service discharge in October 1964:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
0
5
10
10
LEFT
10
10
10
10
-5

In the November 1967 civilian reenlistment examination, the 
audiometer test showed the following:   




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
15
30
45
LEFT
-5
0
5
20
45

Records from Shreveport VAMC dated from July 1992 to March 
2002, indicate the veteran wears hearing aids.  A hearing 
evaluation in June 2001 had the following results:



HERTZ





250
500
1000
1500
2000
3000
4000
RIGHT
25
25
10
35
50
80
85
LEFT
30
25
35
55
60
85
100

Additionally, a hearing evaluation in July 2001, speech 
recognition for the right ear was noted at 70 percent and 60 
percent for the left ear.

The veteran was afforded a VA examination in November 2003, 
which had the following results:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
25
15
70
95
105
71
LEFT
35
40
65
80
95
70

A sensorineural hearing loss was diagnosed.  Additionally, 
speech recognition scores were 90 percent in the right ear 
and 86 percent in the left ear.  

The VA examiner also reviewed the veteran's claims folder and 
reported that the veteran's hearing examination in 1958 
showed moderate hearing loss in the right ear at 4,000 Hz, 
and mild hearing loss at 4,000 Hz, in the left ear.  The 1964 
service discharge examination showed normal hearing at 250-
6,000 Hz in both ears.  The examiner found that since the 
veteran's hearing was within normal limits at service 
discharge in October 1964, it was not likely that the 
veteran's current hearing loss was a result of military 
service.    

After a review of all the evidence in the record, the Board 
finds that the veteran's current hearing loss was not 
incurred in service and may not be presumed to have incurred 
therein.  The only evidence of some hearing loss was at the 
1958 audiometric testing, but there were no complaints or 
other findings in service.  No hearing loss was noted at time 
of service discharge.  There was no finding of chronic 
hearing loss in service and no manifestation of a 
sensorineural hearing loss within one year of discharge.  The 
next evidence of hearing loss was not until 1967, which is 3 
years post-service discharge.  None of the medical evidence 
suggests that the veteran's hearing loss was a result of or 
related to his active service.  

The Board acknowledges the veteran's contention that as a 
supply clerk he was exposed to loud noise in service, which 
is supported by statements submitted by fellow veterans.  
While this evidence is competent to establish exposure to 
acoustic trauma in service. It does not establish the onset 
of a hearing loss in service or that current hearing loss is 
related to active service.  The Court has held that lay 
persons, such as the veteran and his friends, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Therefore, service connection for hearing loss is 
unwarranted.

Service connection for tinnitus

The veteran contends he began experiencing ringing in his 
ears following an automobile accident during service.  This 
condition has progressively worsened and the veteran seeks 
service connection for tinnitus.  

The Board had reviewed all the evidence in the claims folder.  
Service medical records do not reflect any findings or 
complaints of ringing in the ear.  The separation examination 
noted that the veteran had no recurring problems associated 
with his automobile accident.  Furthermore, the examination 
at separation noted that the veteran's hearing was normal and 
there was no indication of tinnitus.  Shreveport VAMC record 
dated in July 2001 noted the veteran's complaint of constant 
tinnitus.  The November 2003 examination noted that the 
veteran complained of a high-pitch ring.  Upon review of the 
veteran's claims folder, the examiner concluded that because 
there was no mention of tinnitus in the folder, the etiology 
of the tinnitus could not be determined. 

Based on the information in the record, the Board concludes 
that the veteran's tinnitus was not incurred in service and 
may not be presumed to have been incurred therein.  There is 
no evidence of tinnitus in service.  The examination at 
service discharge did not indicate tinnitus was present.  The 
first complaint of tinnitus is not documented until July 
2001, which is over 3 decades post-service discharge.  There 
is no competent evidence suggesting that the veteran's 
tinnitus was a result of or related to his active service.  

The Board notes the veteran's contention that his disability 
began in service following an automobile accident.  As 
previously discussed, the veteran is qualified to make 
observations regarding exposure to acoustic trauma and 
describe any symptoms experienced in service, but he is not 
authorized to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  Service connection for tinnitus is not 
warranted.


ORDER

1.  Entitlement to service connection for hearing loss is 
denied.

2.  Entitlement to service connection for tinnitus is denied.




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


